Citation Nr: 0915069	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a left thigh 
disability, to include as secondary to scoliosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois.  The Veteran now lives in Arkansas.

In February 2007, the Board remanded these claims to the RO 
via the AMC for due process consideration, to comply with 
VCAA notification requirements, to obtain Social Security 
Administration (SSA) records, and to afford the Veteran a new 
VA medical examination and opinion.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's alleged asbestosis began many years after 
service and was not caused by any incident of service, 
including alleged asbestos exposure in service.

2.  The competent evidence, overall, indicates that a left 
thigh disability is not related to service or a service-
connected disability.


CONCLUSIONS OF LAW

1.  Service connection for asbestosis is not established.  
38 U.S.C.A. 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

2.  Service connection for a left thigh disability is not 
established.  38 U.S.C.A. 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

2.  Asbestosis

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted includes VA 
treatment records as well as medical records from Drs. "H", 
"M", "A", and "D".  Dr. H. diagnosed bilateral 
interstitial fibrosis consistent with asbestos-related 
disease, bilateral pleural disease consistent with asbestos-
related disease, and asbestosis.  Dr. D. completed an 
asbestos evaluation of the Veteran, diagnosing asbestos 
exposure.  

Based on this evidence, the first requirement of a current 
disability is fulfilled.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
treatment records (STRs) are silent for any complaints, 
treatments, or diagnoses of a respiratory illness in service, 
providing evidence against this claim.  

The Veteran contends that he wore protective suits containing 
asbestos while working as a fire protection specialist in 
service.  The service records confirm the Veteran's duty as a 
fire protection specialist, yet do not indicate any exposure 
to asbestos while in service, providing more limited evidence 
against this claim.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  

The Veteran was first diagnosed with bilateral interstitial 
fibrosis consistent with asbestos-related disease and 
bilateral pleural disease consistent with asbestos-related 
disease in January 2002 by Dr. H.  In February 2002, Dr. H. 
submitted a statement that the Veteran's "work history 
reveals occupational exposure to various asbestos containing 
products from 1963 to 1997 while working as a steel worker, 
insulator, asbestos gasket and valve packer, plasterer, 
fireproofer, laborer, and shipyard worker", and diagnosed 
asbestosis and asbestos related disease.  In March 2002, Dr. 
D. completed an asbestos evaluation of the Veteran, 
concluding that there was asbestos exposure.  

Neither of these physicians related the diagnoses to the 
Veteran's service many years ago, providing evidence that 
does not support, or refute, the claim.

The RO obtained VA treatment records through February 2009.  
The Veteran is receiving ongoing treatment for chronic 
obstructive pulmonary disease.  In this regard, it is 
important to note that the Veteran is a long-time smoker, as 
chronicled in his medical records.  His reported history is 
inconsistent regarding how many cigarettes he smoked per day, 
as well as when he may have stopped smoking or begun again.  
However, as of his June 2008 VA examination, he stated that 
he continued to smoke cigarettes.  

The Veteran was afforded a VA medical examination in December 
2002.  The examiner noted the Veteran's occupational history 
as a firefighter in service, a steel worker and in the 
insulation industry between 1963 and 1997.  The examiner's 
impression was asbestosis, likely secondary to asbestos 
exposure in service.

The examiner stated in a February 2003 addendum to the 
examination report that the medical evidence reveals 
occupational exposure to various asbestos containing products 
from 1963 to 1997 while working as a steel worker, insulator, 
asbestos gasket and valve packer, plasterer, fireproofer, 
laborer, and shipyard worker.  The examiner opined, 
"therefore it is my opinion that it is not at least as 
likely as not that his present asbestosis is due to military 
service."

Because the medical evidence was unclear regarding the 
etiology of the Veteran's claimed asbestosis, the Board 
ordered that the Veteran be afforded a new medical 
examination in its February 2007 remand.

In June 2008, the Veteran was afforded a new VA medical 
examination.  The examiner noted the Veteran's post-service 
occupational history: steel worker from 1974 to 1982 as an 
insulator, asbestos gasket and valve packer, and plasterer; 
and truck driver from 1982 to 2000.

The Veteran reported to the VA examiner that he had no 
chronic cough and had never been diagnosed with asthma.  He 
had a history of diagnosis of chronic obstructive pulmonary 
disease due to smoking.  He had no chronic treatment with 
inhalers, nebulizers, or oxygen.  He was on no respiratory 
medications.  He had been diagnosed with light chain disease 
and multiple myeloma, which he related to military exposure 
to benzene-containing fuels.  

Upon physical examination, the lungs were clear to 
auscultation, both anterior and posterior, with no rales, 
rhonchi or wheezes.  

The examiner diagnosed chronic obstructive pulmonary disease, 
chronic tobacco abuse, light chain disease, and mild 
restrictive ventilatory impairment with normal DLCO.  The 
examiner opined that there was no asbestos-related disease 
present, stating that it is not at least as likely as not 
that service asbestos exposure as a fire protection 
specialist from February 1971 to May 1974 contributed to any 
current asbestosis, as there is none.  

The examiner continued, "additionally, the Veteran's 
occupational history of working as a steel worker from 1974 
through 1982 at which time he reported working with asbestos 
as an insulator and asbestos gasket and valve packer and 
plasterer has also not contributed to asbestos-related 
disease as there is no evidence of any asbestos related 
disease especially with the normal DLCO."  The examiner 
added, "the literature documents that the earliest 
physiologic abnormalities detected in asbestos-exposed 
patients are reductions in the DLCO and pulmonary compliance 
and the presence of exertional hypoxemia."

The Board must find that this report is entitled to some 
probative weight and provides evidence against this claim, 
clearly indicating that the examiner was unable to find any 
current asbestosis nor any connection between the Veteran's 
claimed condition and his service.

The Board, having evaluated the probative value of the 
evidence in this case, finds that the Veteran's previously 
diagnosed asbestosis does not result from any in-service 
exposure to asbestos.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this regard, it is important to note that medical evidence 
that is speculative, general or inconclusive in nature cannot 
be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  However, the Board cannot reject an opinion 
of a health care provider merely because of the level of his 
or her training.  See Goss v. Brown, 9 Vet. App. 109 (1996) 
(to qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments.)  See also Black 
v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the 
probative value of medical statements, the Board must look at 
factors such as the individual knowledge and skill in 
analyzing the medical data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule".  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra.

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).

Simply stated, the Board finds that the VA examinations, the 
post-service treatment records, and the service records 
provide evidence against this claim, indicating that the 
Veteran does not have this disorder.  

Further, even if the Board were to assume that the Veteran 
has this condition, the Board must find that this disorder is 
not related to service.  The post-service treatment records 
provide highly probative evidence against this claim, 
outweighing the Veteran's lay statements.  There is no 
medical indication that the condition was caused or 
aggravated by service and significant evidence against such a 
finding, indicating other causes of the disability at issue.     

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for asbestosis.  

3.  Left thigh disability

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

The Veteran claims that he has a current left thigh 
disability as the result of scoliosis.

The Board has addressed this claim on a direct and secondary 
basis.  The first requirement for any service connection 
claim is the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  The RO obtained 
VA outpatient treatment records through February 2009.  The 
Veteran submitted private records from Dr. "M.", Dr. "A.", 
and chiropractor "J.B.".  The evidence indicates recurring 
complaints of tingling, numbness, and weakness in both legs, 
beginning in December 1999.  

Based on the above, the evidence does show a current 
recurring disability, providing some evidence for this claim. 

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  The Veteran is not service connected 
for any disabilities.  The Veteran is therefore ineligible to 
claim service connection on a secondary basis for any 
disability, and the Board will continue to address the claim 
on a direct basis only.

The third requirement for establishing service connection is 
medical evidence that the claimed disability is proximately 
due to or the result of service.  To fulfill the burden of 
proof for service connection, the medical evidence must 
demonstrate that the current disability was at least as 
likely as not (a 50 percent probability) caused by, or a 
result of, service.  

The service treatment records (STRs) indicate continuous 
treatment from March 1971 through July 1973 for left thigh 
and groin pain, diagnosed as muscle strain.  However, there 
are no further complaints or diagnoses regarding the left 
thigh in service.  The May 1974 separation examination 
included no lower extremity complaints, and a clinical 
evaluation of the lower extremities was normal.  The Board 
finds that the STRs indicate an acute problem that resolved 
in service.

After separation from service, the first indication of a left 
thigh disability was in December 1999, at which time the 
Veteran began being treated for numbness and tingling of both 
legs.  The Board notes that this treatment began over 25 
years after separation from service.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider the veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints). 

The Veteran has failed to indicate why he thinks any current 
left thigh disability that began 25 years after service is 
connected to service or provide any supporting medical 
evidence.  As there is no evidence of a medical nexus between 
the Veteran's current left thigh complaints and the resolved 
muscle strain in service, and evidence against such a 
finding, the requirement of a medical nexus has not been 
fulfilled.  The Board finds that the service and post-service 
medical record clearly indicate that the Veteran's current 
left thigh disability was incurred several years after 
separation from service. 

In summary, the medical evidence of record does not support 
the contention that the Veteran's left thigh disability is 
connected to service and, in fact, provides evidence against 
such a finding.  Based on the above, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a left thigh 
disability.  

In denying his claims, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in November 2002, February 2003, and March 
2007 that fully addressed all three notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.  Although the third notice letter 
was not sent before the initial AOJ decision in this matter, 
the Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in July 2008 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through February 2009.  The veteran submitted private 
treatment records from several providers.  The appellant was 
afforded VA medical examinations in December 2002 and June 
2008.  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


